UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35019 HOME FEDERAL BANCORP, INC. OF LOUISIANA (Exact name of registrant as specified in its charter) Louisiana 02-0815311 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No. 624 Market Street, Shreveport, Louisiana (Address of principal executive offices) (Zip Code) (318) 222-1145 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No [X] Shares of common stock, par value $.01 per share, outstanding as of February 10, 2012: The registrant had 3,051,881 shares of common stock outstanding. INDEX PART I FINANCIAL INFORMATION Page Item 1: Financial Statements (Unaudited) Consolidated Statements of Financial Condition 1 Consolidated Statements ofIncome 2 Consolidated Statements of Changes in Stockholders' Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3: Quantitative and Qualitative Disclosures About Market Risk 29 Item 4: Controls and Procedures 29 PART II - OTHER INFORMATION Item 1: Legal Proceedings 29 Item 1A: Risk Factors 29 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3: Defaults Upon Senior Securities 30 Item 4: Mine Safety Disclosures 30 Item 5: Other Information 30 Item 6: Exhibits 30 SIGNATURES HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) ASSETS December 31, 2011 June 30, 2011 (In Thousands, Except Share Data) Cash and Cash Equivalents (Includes Interest-Bearing Deposits with Other Banks of $752 and $6,422 for December 31, 2011 and June 30, 2011, Respectively) $ $ Securities Available-for-Sale Securities Held-to-Maturity Loans Held-for-Sale Loans Receivable, Net of Allowance for Loan Losses of $1,116 and $842, Respectively Accrued Interest Receivable Premises and Equipment, Net Bank Owned Life Insurance Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits $ $ Advances from Borrowers for Taxes and Insurance Advances from Federal Home Loan Bank of Dallas Other Accrued Expenses and Liabilities Deferred Tax Liability Total Liabilities STOCKHOLDERS’ EQUITY Preferred Stock – 10,000,000 Shares of $.01 Par Value Authorized; None Issued and Outstanding Common Stock – 40,000,000 Shares of $.01 Par Value Authorized; 3,051,881 Shares and 3,045,829 Shares Issued and Outstanding at December 31, 2011 and June 30, 2011, Respectively 32 32 Additional Paid-in Capital Treasury Stock, at Cost – none at December 31, 2011 and June 30, 2011 Unearned ESOP Stock ) ) Unearned RRP Trust Stock ) ) Retained Earnings Accumulated Other Comprehensive Income Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. 1 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Three Months Ended December 31, For the Six Months Ended December 31, (In Thousands, Except Per Share Data) INTEREST INCOME Loans, Including Fees $ Investment Securities 16 12 80 24 Mortgage-Backed Securities Other Interest-Earning Assets 3 7 8 11 Total Interest Income INTEREST EXPENSE Deposits Federal Home Loan Bank Borrowings Total Interest Expense Net Interest Income PROVISION FOR LOAN LOSSES Net Interest Income after Provision for Loan Losses NON-INTEREST INCOME Gain on Sale of Loans Gain on Sale of Investments 51 82 Income on Bank Owned Life Insurance 52 Other Income Total Non-Interest Income NON-INTEREST EXPENSE Compensation and Benefits Occupancy and Equipment Data Processing 90 52 88 Audit and Examination Fees 65 52 Franchise and Bank Shares Tax 49 55 86 Advertising 76 Legal Fees 29 61 Loan and Collection 26 42 57 75 Deposit Insurance Premium 28 31 53 59 Other Expense Total Non-Interest Expense Income Before Income Taxes PROVISION FOR INCOME TAX EXPENSE Net Income $ EARNINGS PER COMMON SHARE: Basic $ Diluted $ DIVIDENDS DECLARED $ See accompanying notes to consolidated financial statements. 2 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY SIX MONTHS ENDED DECEMBER 31, 2 (Unaudited) Common Stock Additional Paid-in Capital Unearned ESOP Stock Unearned RRP Trust Stock Retained Earnings Treasury Stock Accumulated Other Comprehensive Income (Loss) Total Stockholders’ Equity (In Thousands) BALANCE – June 30, 2010 $ 14 $ $ ) $ ) $ $ ) $ $ Common Stock Issuance 20 ) Net Income Other Comprehensive Loss: Changes in Unrealized Gain on Securities Available-for- Sale, Net of Tax Effects ) ) RRP Shares Earned Stock Options Vested 11 11 ESOP Compensation Earned (1 ) 28 27 Dividends Declared ) ) Treasury Stock Retirement (2
